___________

                                 No. 95-2696
                                 ___________

UNITED STATES                         *
                                      *
             Appellant,               *
                                      *
    v.                                *   Appeal from the United States
                                      *   District Court for the Eastern
                                      *         District of Missouri
THOMAS RAYMOND HENSON           *
                                      *
             Appellee.                *              [UNPUBLISHED]


                                 ___________

                        Submitted:   December 12, 1995

                           Filed: April 25, 1996
                                 ___________


Before MAGILL, GOODWIN*, and MURPHY, Circuit Judges.

PER CURIAM


    Thomas Raymond Henson appeals his conviction and sentence for illegal
firearm violations of 18 U.S.C. §§ 922 (a) (6) and 924 (a) (1) (B); 922 (g)
(1) and 924 (a) (2).     His principal defense was a motion to suppress the
firearm found in a search of his house.    He contended that his consent to
search his house was coerced, and he attempted to withdraw it.       The trial
     1
court made careful and




     *
          The HONORABLE ALFRED T. GOODWIN, United States Senior
     Circuit Judge for the Ninth Circuit, sitting by
     designation.

1    The Honorable Catherine D. Perry, United States District
Judge for the Eastern District of Missouri.
complete findings of fact, which we have carefully reviewed, and find them
to be free from error.     The court correctly applied the applicable legal
principles, to the motion to suppress evidence, to the trial, and to the
objections   to   the   sentence   imposed   under   the   relevant   guidelines.
Accordingly, the judgment is affirmed pursuant to Eighth Circuit Rule 47
(B).
AFFIRMED


       A true copy.


             Attest:


                  CLERK U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-